OLSON, J.
The relief sought in this suit covers four items. (1) A certificate for 8108 shares of the capital stock of the Big Hill Coal Mining Company. (2) A $5,000 note executed by F. O. Weeks, father of appellant, to respondent as part of the property settlement. (3) Certain parcels of realty in Portland and adjoining thereto, and (4) the rents and profits of a farm near Portland, in which, by the terms of the property settlement, appellant and respondent were given an undivided one-half interest as tenants in common for a period of five years from date of settlement.
1. As to the first item the evidence discloses that such certificate was made out to respondent as trustee. The answer of respondent admits that appellant is the beneficial owner thereof. There having been no dividends, no evidence was presented that the trust by terms has terminated, so nothing further need be said on this point.
2. As to the second item, the exhibits and other evidence show that this note was made to respondent as sole payee; that by the terms of the property settlement it was to be paid to respondent alone, and that the payments were so made by F. O. Weeks, the maker, to respondent, without objection and without inquiring whether appellant was receiving any of the proceeds. The evidence, however, is not convincing as to such prior understanding, and no trust should be declared except on clear and convincing evidence. Counsel for Weeks in the divorce settlement, testifying for appellant, says that F. O. Weeks requested the note to be made out to appellant and respondent jointly; that respondent refused and would not change the note; that she refused to incur the obligation of accounting for the proceeds, and that upon said refusal F. O. Weeks executed the note.
*2053, 4. As to the third item, counsel have contended for the well-known rule of law that a court of equity will guard the rights of children while standing in the relation of parent and child, and will closely scrutinize gifts from child to parent requiring the parent to prove that the transaction was bona fide, free from force, duress or undue influence and not manifest any gross detriment of the child’s interest. It seems, however, that this rule does not apply to the case at bar. This was not a gift. At the time of the divorce property settlement, appellant had no rights to this property. She was not entitled to alimony or a property settlement. The property was partially put in her name only after she had promised respondent to deed it back as soon as she became of age. The contracts of a minor are generally not void but voidable, and this agreement was merely- voidable. About a year ' and a half after becoming of age, after appellant had been out in the world and taught school for eight or nine months (the standard experience to cultivate self-reliance and independent action), after appellant was engaged and about to marry, she consummated the agreement made when the original property settlement was made, and conveyed her interest in the realty to respondent. The evidence fails to show fraud, duress or undue influence. The deeds were made at two different times with at least three trips to the notary taking the acknowledgments. Nearly six months later appellant transferred the insurance on a portion of the property. About a month later the farm was partitioned between respondent and F. 0. Weeks with appellant’s knowledge, and no objection on the part of P. 0. Weeks or appellant, nor was appellant required to sign said partition, or agreement, or consent thereto, or execute any further waiver. It *206seems conclusive that appellant, while holding title to an interest in. said realty, was not a beneficial owner thereof but the mere holder of title to an interest therein, and that the reconveyance of said interest was not a gift as no consideration is required for the conveyance of a bare legal title other than the expressed or implied promise to so convey.
As to the fourth item, the rents and profits of the farm were reserved to appellant and respondent in the deeds given, pursuant to the settlement agreement. They were conveyed to respondent by her deeds November 1, 1915, at which time there were no uncollected rents. Appellant was not a beneficial owner of the realty, and it follows therefore that the decision as to the third item necessarily decides the fourth, and no accounting for such rents and profits should be had.
The trouble between mother and daughter arose over F. 0. Weeks. He was active in this suit in the court below and furnished the bond on appeal. The daughter has transferred allegiance to her father. The acts of both father and daughter prior to the trouble between appellant and respondent in May, 1916, are inconsistent with the charges of appellant and testimony of F. 0. Weeks. There is no special reason for equity to interfere and reduce the amount of property respondent retained in her divorce property settlement.
The decree of the lower court is affirmed.
Affirmed. Rehearing Denied.
Burnett, J., concurs in the result.